internal_revenue_service department of the treasury number release date ndex number washington dc person to contact telephone number refer reply to cc psi bo1 plr-107956-00 date date legend x country d1 d2 d3 d4 this responds to the letter dated date submitted on behalf of x requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to file an election under sec_301_7701-3 to be classified as a partnership for federal tax purposes facts x was formed as a limited_liability_company under country law on d1 x has two or more members and no member of x has personal liability for the debts of or claims against x by reason of being a member x intended to elect to be classified as a partnership effective d2 on d3 x submitted a form_8832 entity classification election on which it elected to be treated as a partnership the election however did not contain all the required signatures on d4 x filed a second form_8832 containing all the required signatures this election however was untimely for an effective date of d2 law and analysis sec_301_7701-3 of the procedure and administration regulations provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in this section sec_301_7701-3 further provides that an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership cc psi bo1 plr-107956-00 sec_301_7701-3 provides default classifications for eligible entities that do not make an election in general unless the entity elects otherwise a foreign eligible_entity is an association if all members have limited_liability sec_301_7701-3 to elect to be classified other than as provided in sec_301_7701-3 an eligible_entity must file form_8832 entity classification election with the designated service_center sec_301_7701-3 an election can be effective on the date specified on the form_8832 or on the date filed if no such date is specified the effective date specified on the form_8832 cannot be more than days prior to the date the election is filed sec_301_7701-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election to include an election whose due_date is prescribed by a regulation published in the federal_register requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusions based solely on the facts submitted and representations made we conclude that x has satisfied the requirements of sec_301_9100-3 as a result x is granted an extension of time to elect to be classified as a partnership for federal tax purposes the election filed on d4 is deemed timely filed to be effective d2 except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office copies of this ruling are being sent to your authorized representatives s paul f kugler sincerely associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
